Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US. Pub. No. 2013/0178163 A1) in view of Adachi et al. (US. Pub. No. 2014/0118769 A1; hereinafter “Adachi”) and Okazawa et al. (US. Pub. No. 2016/0255213 A1; hereinafter “Okazawa”)

Regarding claim 1, Wang teaches a printer (see Wang, para. [0003], Wi-Fi printer, fig. 1, device 102) comprising: 
a Wi-Fi interface configured to perform a wireless communication according to a Wi-Fi scheme (see Wang, fig. 1, wifi transceiver 108); 
a Bluetooth interface configured to perform a wireless communication according to a Bluetooth scheme (see Wang, fig. 1, BT transceiver 106); 
a processor, and a memory configured to store computer-readable instructions (see Wang, fig. 5, processing 150, memory 160), when executed by the processor, causing the printer to perform: 
sending a first Advertise signal according to the Bluetooth scheme via the Bluetooth interface, the first Advertise signal being a signal of which destination is not specified (see Wang, fig. 2, BLE advertisement packet 120, para. [0038]); 
receive a first predetermined signal from a terminal device which has received the first Advertise signal via the Bluetooth interface (see Wang, fig. 4, BLE connection request, para. [0029]);
in response to receiving the first predetermined signal from the terminal device, establishing a first link via the Bluetooth interface with the terminal device (see Wang, fig. 4, BLE data channel PDU, para. [0029]); 
sending a first connection information to the terminal device by using the established first link via the Bluetooth interface, the first connection information being used for establishing a first wireless connection according to the Wi-Fi scheme (see Wang, para. [0038]); 
receiving a first wireless connection request including the first connection information from the terminal device via the Wi-Fi interface (see Wang, fig. 4, Wi-fi connection set up, para. [0030]); 
in response to receiving the first wireless connection request from the terminal device, establishing the first wireless connection via the Wi-Fi interface with the terminal device (see Wang, fig. 6, 184, wifi connection, para. [0039]); 
sending a second Advertise signal according to the Bluetooth scheme via the Bluetooth interface, the second Advertise signal being a signal of which destination is not specified (see Wang, fig. 2, BLE advertisement packet 120, para. [0038]);
receiving a second predetermined signal from the terminal device which has received the second Advertise signal via the Bluetooth interface (see Wang, fig. 4, BLE connection request, para. [0029]);
in response to receiving the second predetermined signal from the terminal device, establishing a second link via the Bluetooth interface with the terminal device (see Wang, fig. 4, BLE data channel PDU, para. [0029]); 
sending a second connection information to the terminal device by using the established second link via the Bluetooth interface, the second connection information being used for establishing a second wireless connection according to the Wi-Fi scheme (see Wang, fig. 4, Wi-fi connection set up, para. [0030]);
receiving a second wireless connection request including the second connection information from the terminal device via the Wi-Fi interface; 
in response to receiving the second wireless connection request from the terminal device, establishing the second wireless connection via the Wi-Fi interface with the terminal device (see Wang, fig. 6, 184, wifi connection, para. [0039]). 
Wang is silent to teaching that comprising 
a print performing unit, and the printer is configured to
receiving first image data from the terminal device by using the established first wireless connection via the Wi-Fi interface; 
causing the print performing unit to print an image according to the received first image data; 
after the first wireless connection has been disconnected, establishing the second wireless connection, 
receiving second image data from the terminal device by using the established second wireless connection via the Wi-Fi interface; 
causing the print performing unit to print an image according to the received second image data, 
wherein the second connection information being difference from the first connection information. 
In the same field of endeavor, Adachi teaches a printer comprising
a print performing unit (see Adachi, fig. 1, image forming portion 10), and the printer is configured to
receiving first image data from the terminal device by using the established first wireless connection via the Wi-Fi interface (see Adachi, fig. 1, WLAN 38, 58; fig. 4, transmit image data via WFD); 
causing the print performing unit to print an image according to the received first image data (see Adachi, fig. 4, start printing, para. [0049]); 
after the first wireless connection has been disconnected (see Adachi, fig. 4, WFD disconnected, para. [0076], fig. 12, S159, para. [0094]), establishing the second wireless connection (see Adachi, fig. 3, a new print job, para. [0049-50], fig. 4, WFD connection established, para. [0043]), 
receiving second image data from the terminal device by using the established second wireless connection via the Wi-Fi interface (see Adachi, fig. 1, WLAN 38, 58; fig. 4, transmit image data via WFD); 
causing the print performing unit to print an image according to the received second image data (see Adachi, fig. 4, start printing, para. [0049-50], a new print job selected). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Wang with the teaching of Adachi in order to implement the printing functions of Wang’s printer. 
The combination of Wang and Adachi is silent to teaching that wherein the second connection information being difference from the first connection information. 
In the same field of endeavor, Okazawa teaches a printer wherein the second connection information being difference from the first connection information, after the first wireless connection has been disconnected (see Okazawa, fig. 11, S1102, S1103, para. [0091,94]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Wang and Adachi with the teaching of Okazawa in order to improve network security and direct wireless connection setup (see Okazawa, para. [0005- 8]). 

Regarding claim 2, the combination of Wang, Adachi and Okazawa teaches the printer as in claim 1, wherein the first connection information and the second connection information are information for identifying a network according to the Wi-Fi scheme in which the printer operates as a parent station (see Wang, para. [0038]).

Regarding claim 3, the combination of Wang, Adachi and Okazawa teaches the printer as in claim 1, wherein the first connection information includes a first SSID, and the second connection information includes a second SSID being different from the first SSID (See Okazawa, fig. 11, S1103, new SSID).

Regarding claim 4, the combination of Wang, Adachi and Okazawa teaches the printer as in claim 1, wherein the computer-readable instructions, when executed by the processor, further cause the printer to perform: generating the second connection information after the first wireless connection has been disconnected (see Okazawa, fig. 11, S1102, para. [0091]).

Regarding claim 5, the combination of Wang, Adachi and Okazawa teaches the printer as in claim 1, wherein the computer-readable instructions, when executed by the processor, further cause the printer to perform: generating the first connection information at a timing when the printer is turned ON (see Okazawa, fig. 7, power on, S703).

Regarding claim 8, Wang teaches a non-transitory computer-readable recording medium storing computer-readable instructions for a printer (see Wang, para. [0003], Wi-Fi printer, fig. 1, device 102), wherein the printer comprising: 
a Wi-Fi interface configured to perform a wireless communication according to a Wi-Fi scheme (see Wang, fig. 1, wifi transceiver 108); 
a Bluetooth interface configured to perform a wireless communication according to a Bluetooth scheme (see Wang, fig. 1, BT transceiver 106);
a processor, wherein the computer-readable instructions, when executed by the processor (see Wang, fig. 5, processing 150, memory 160), cause the printer to perform:
sending a first Advertise signal according to the Bluetooth scheme via the Bluetooth interface, the first Advertise signal being a signal of which destination is not specified (see Wang, fig. 2, BLE advertisement packet 120, para. [0038]); 
receive a first predetermined signal from a terminal device which has received the first Advertise signal via the Bluetooth interface (see Wang, fig. 4, BLE connection request, para. [0029]);
in response to receiving the first predetermined signal from the terminal device, establishing a first link via the Bluetooth interface with the terminal device (see Wang, fig. 4, BLE data channel PDU, para. [0029]); 
sending a first connection information to the terminal device by using the established first link via the Bluetooth interface, the first connection information being used for establishing a first wireless connection according to the Wi-Fi scheme (see Wang, para. [0038]); 
receiving a first wireless connection request including the first connection information from the terminal device via the Wi-Fi interface (see Wang, fig. 4, Wi-fi connection set up, para. [0030]); 
in response to receiving the first wireless connection request from the terminal device, establishing the first wireless connection via the Wi-Fi interface with the terminal device (see Wang, fig. 6, 184, wifi connection, para. [0039]); 
sending a second Advertise signal according to the Bluetooth scheme via the Bluetooth interface, the second Advertise signal being a signal of which destination is not specified (see Wang, fig. 2, BLE advertisement packet 120, para. [0038]);
receiving a second predetermined signal from the terminal device which has received the second Advertise signal via the Bluetooth interface (see Wang, fig. 4, BLE connection request, para. [0029]);
in response to receiving the second predetermined signal from the terminal device, establishing a second link via the Bluetooth interface with the terminal device (see Wang, fig. 4, BLE data channel PDU, para. [0029]); 
sending a second connection information to the terminal device by using the established second link via the Bluetooth interface, the second connection information being used for establishing a second wireless connection according to the Wi-Fi scheme (see Wang, fig. 4, Wi-fi connection set up, para. [0030]);
receiving a second wireless connection request including the second connection information from the terminal device via the Wi-Fi interface; 
in response to receiving the second wireless connection request from the terminal device, establishing the second wireless connection via the Wi-Fi interface with the terminal device (see Wang, fig. 6, 184, wifi connection, para. [0039]). 
Wang is silent to teaching that comprising 
a print performing unit, and the printer is configured to
receiving first image data from the terminal device by using the established first wireless connection via the Wi-Fi interface; 
causing the print performing unit to print an image according to the received first image data; 
after the first wireless connection has been disconnected, establishing the second wireless connection, 
receiving second image data from the terminal device by using the established second wireless connection via the Wi-Fi interface; 
causing the print performing unit to print an image according to the received second image data, 
wherein the second connection information being difference from the first connection information. 
In the same field of endeavor, Adachi teaches a printer comprising
a print performing unit (see Adachi, fig. 1, image forming portion 10), and the printer is configured to
receiving first image data from the terminal device by using the established first wireless connection via the Wi-Fi interface (see Adachi, fig. 1, WLAN 38, 58; fig. 4, transmit image data via WFD); 
causing the print performing unit to print an image according to the received first image data (see Adachi, fig. 4, start printing, para. [0049]); 
after the first wireless connection has been disconnected (see Adachi, fig. 4, WFD disconnected, para. [0076], fig. 12, S159, para. [0094]), establishing the second wireless connection (see Adachi, fig. 3, a new print job, para. [0049-50], fig. 4, WFD connection established, para. [0043]), 
receiving second image data from the terminal device by using the established second wireless connection via the Wi-Fi interface (see Adachi, fig. 1, WLAN 38, 58; fig. 4, transmit image data via WFD); 
causing the print performing unit to print an image according to the received second image data (see Adachi, fig. 4, start printing, para. [0049-50], a new print job selected). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Wang with the teaching of Adachi in order to implement the printing functions of Wang’s printer. 
The combination of Wang and Adachi is silent to teaching that wherein the second connection information being difference from the first connection information. 
In the same field of endeavor, Okazawa teaches a printer wherein the second connection information being difference from the first connection information, after the first wireless connection has been disconnected (see Okazawa, fig. 11, S1102, S1103, para. [0091,94]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Wang and Adachi with the teaching of Okazawa in order to improve network security and direct wireless connection setup (see Okazawa, para. [0005- 8]). 

Regarding claim 9, Wang teaches a terminal device (see Wang, fig. 1, device 104) comprising 
a Wi-Fi interface configured to perform a wireless communication according to a Wi-Fi scheme (see Wang, fig. 1, wifi 114); 
a Bluetooth interface configured to perform a wireless communication according to a Bluetooth scheme (see Wang, fig. 1 BT 110);
 a processor, and a memory configured to store computer-readable instructions therein, the computer-readable instructions (see Wang, fig. 5, processing 150, memory 160), when executed by the processor, causing the terminal device to perform: 
after a printer sends a first Advertise signal according to the Bluetooth scheme, receiving the first advertise signal from the printer via the Bluetooth interface, the first advertise signal being a signal of which destination is not specified (see Wang, fig. 2, BLE advertisement packet 120, para. [0038]); 
sending a first predetermined signal to the printer which is a source of the first Advertise signal via the Bluetooth (see Wang, fig. 4, BLE connection request, para. [0029]); 
in response to sending the first predetermined signal to the printer, establishing a first link via the Bluetooth interface with the printer (see Wang, fig. 4, BLE data channel PDU, para. [0029]);
 receiving first connection information from the printer by using the established first link via the Bluetooth interface, the first connection information being used for establishing a first wireless connection according to the Wi-Fi scheme (see Wang, para. [0038]); 
in response to receiving the first connection information from the printer, sending a first wireless connection request including the received first connection information to the printer via the Wi-Fi interface (see Wang, fig. 4, Wi-fi connection set up, para. [0030]); 
in response to sending the first wireless connection request to the printer, establishing a first wireless connection via the Wi-Fi interface with the printer (see Wang, fig. 6, 184, wifi connection, para. [0039]); 
receiving a second advertise signal according to the Bluetooth scheme from the printer via the Bluetooth interface, the second Advertise signal being a signal of which destination is not specified (see Wang, fig. 2, BLE advertisement packet 120, para. [0038]); 
sending a second predetermined signal to the printer which is a source of the second Advertise signal via the Bluetooth interface (see Wang, fig. 4, BLE connection request, para. [0029]); 
in response to sending the second predetermined signal to the printer, establishing a second link via the Bluetooth interface with the printer (see Wang, fig. 4, BLE data channel PDU, para. [0029]);
receiving a second connection information from the printer by using the established second link via the Bluetooth interface, the second connection information being used for establishing a second wireless connection according to the Wi-Fi scheme (see Wang, para. [0038]); 
in response to receiving the second connection information from the printer, sending a second wireless connection request including the received second connection information to the printer via the Wi-Fi interface (see Wang, fig. 4, Wi-fi connection set up, para. [0030]); and
 in response to sending the second wireless connection request to the printer, establishing a second wireless connection via the Wi-Fi interface with the printer (see Wang, fig. 6, 184, wifi connection, para. [0039]). 
Wang is silent to teaching that configured to perform: 
sending first image data via the Wi-Fi interface to the printer by using the first wireless connection;
after the first Wi-Fi connection with the printer has been disconnected, establishing a second wireless connection, wherein the second connection information being difference from the first connection information;
sending second image data via the Wi-Fi interface to the printer by using the second wireless connection.
In the same field of endeavor, Adachi teaches a device configured to perform:
sending first image data via the Wi-Fi interface to the printer by using the first wireless connection (see Adachi, fig. 1, WLAN 38, 58; fig. 4, transmit image data via WFD);
after the first Wi-Fi connection with the printer has been disconnected (see Adachi, fig. 4, WFD disconnected, para. [0076], fig. 12, S159, para. [0094]), establishing a second wireless connection (see Adachi, fig. 3, a new print job, para. [0049-50], fig. 4, WFD connection established, para. [0043]),
sending second image data via the Wi-Fi interface to the printer by using the second wireless connection (see Adachi, fig. 1, WLAN 38, 58; fig. 4, transmit image data via WFD).
The combination of Wang and Adachi is silent to teaching that wherein the second connection information being difference from the first connection information. 
In the same field of endeavor, Okazawa teaches a device wherein the second connection information being difference from the first connection information, after the first wireless connection has been disconnected (see Okazawa, fig. 11, S1102, S1103, para. [0091,94]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Wang and Adachi with the teaching of Okazawa in order to improve network security and direct wireless connection setup (see Okazawa, para. [0005- 8]). 

	Regarding claims 10 and 11, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 2 and 3 respectively. 

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Adachi and Okazawa as applied to claims 1 and 9 above, and further in view of Ekberg (US. Pub. No. 2011/0066850 A1; hereinafter “Ekberg”) 

Regarding claim 6, the combination of Wang, Adachi and Okazawa teaches the printer as in claim 1, wherein the first Advertise signal and the second Advertise signal include printer identification information for identifying the printer (see Wang, para. [0038]). 
The combination of Wang, Adachi and Okazawa is silent to teaching that wherein the first predetermined signal and the second predetermined signal include the printer identification information.
In the same field of endeavor, Ekberg teaches a printer wherein the first predetermined signal and the second predetermined signal include the printer identification information (see Ekberg, fig. 7A, 712,, para. [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Wang, Adachi and Okazawa with the teaching of Ekberg in order to improve connection security (see Ekberg, para. [0006]). 

Regarding claim 13, the combination of Wang, Adachi and Okazawa teaches the terminal device as in claim 9. 
The combination of Wang, Adachi and Okazawa is silent to teaching that wherein the first predetermined signal and the second predetermined signal include terminal identification information for identifying the terminal device.
In the same field of endeavor, Ekberg teaches a device wherein the first predetermined signal and the second predetermined signal include terminal identification information for identifying the terminal device (see Ekberg, fig. 7B, 754, para. [0079]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Wang, Adachi and Okazawa with the teaching of Ekberg in order to improve connection security (see Ekberg, para. [0006]). 

Claim(s) 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Adachi and Okazawa as applied to claims 1 and 9 above, and further in view of Saito et al. (US. Pub. NO. 2013/0227324 A1, hereinafter “Saito”) 

Regarding claim 7, the combination of Wang, Adachi and Okazawa teaches the printer as in claim 1. 
The combination of Wang, Adachi and Okazawa is silent to teaching that wherein the first predetermined signal includes terminal identification information for identifying the terminal device, in a case where information identical to the terminal identification information in the first predetermined signal is stored in the memory, the first link is established, and in a case where information identical to the terminal identification information in the first predetermined signal is not stored in the memory, the first link is not established.
In the same field of endeavor, Saito teaches a device wherein the first predetermined signal includes terminal identification information for identifying the terminal device (see Saito, fig. 2, S21, para. [0067]), in a case where information identical to the terminal identification information in the first predetermined signal is stored in the memory, the first link is established, and in a case where information identical to the terminal identification information in the first predetermined signal is not stored in the memory, the first link is not established (see Saito, para. [0093-94], mutually registered). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Wang, Adachi and Okazawa with the teaching of Saito in order to quick and faster wireless connection establishment system and method (see Saito, para. [0001]). 

Regarding claim 12, the combination of Wang, Adachi and Okazawateaches the terminal device as in claim 9, wherein the first Advertise signal includes printer identification information for identifying the printer (see Wang, para. [0038]). 
The combination of Wang, Adachi and Okazawa is silent to teaching that wherein, in a case where information identical to the printer identification information in the first Advertise signal is stored in the memory, the first predetermined signal is sent to the printer, and in a case where information identical to the printer identification information in the first Advertise signal is not stored in the memory, the first predetermined signal is not sent to the printer.
In the same field of endeavor, Saito teaches a device wherein, in a case where information identical to the printer identification information in the first Advertise signal is stored in the memory, the first predetermined signal is sent to the printer, and in a case where information identical to the printer identification information in the first Advertise signal is not stored in the memory, the first predetermined signal is not sent to the printer (see Saito, para. [0092]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Wang, Adachi and Okazawa with the teaching of Saito in order to quick and faster wireless connection establishment system and method (see Saito, para. [0001]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,159,696. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims a broader scope of the invention which is taught by the narrower scope of claims 1-20 in ‘696 patent. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shimazaki (2014/0323060), Decuir (2014/0378058), Seymour (2015/0351143) teach wireless network printers. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/              Primary Examiner, Art Unit 2648